Citation Nr: 1038841	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a groin injury.

2.  Entitlement to service connection for a groin injury.

3.  Entitlement to service connection for left knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1987 to October 
1989 and on active duty for training from August 1990 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the RO in Waco, 
Texas, which declined to reopen the claim for service connection 
for a groin injury and denied service connection for left knee 
chondromalacia.  

The appellant testified before the undersigned at a January 2010 
hearing at the RO.  A transcript has been associated with the 
file.  Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant has waived 
RO consideration of that evidence.  38 C.F.R. § 20.1304.

The appellant brought a claim for in increased rating for 
mechanical low back strain with L4 radiculitis.  The claim was 
denied in a July 2008 rating decision.  The appellant initiated 
an appeal on the issue in an August 2008 Notice of Disagreement.  
A December 2008 Statement of the Case was issued.  The appellant 
failed to perfect that issue with a Substantive Appeal; the issue 
is therefore not before the Board.

The newly-reopened claim of service connection for a groin 
injury and the claim of service connection for left knee 
chondromalacia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  A February 2002 rating decision, of which the appellant was 
notified in February 2002, denied the appellant's claim of 
entitlement to service connection for a groin injury.

2.  The appellant initiated an appeal of the February 2002 rating 
decision with a February 2003 notice of disagreement, but failed 
to perfect the appeal following a May 2003 statement of the case.

3.  Evidence received since the February 2002 RO decision is new 
to the claims file and relates to an unestablished fact necessary 
to substantiate the claim of whether a groin injury disability 
was incurred or aggravated in service.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, denying the claim of 
service connection for a groin injury, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a groin injury; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the 
reopening of his claim, VA's fulfillment of its duties to notify 
and assist need not be addressed at this time. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The underlying claim for service connection 
is addressed in the remand portion of this decision.

The appellant brought an original claim for service connection 
for a pulled groin muscle in October 1998.  The RO denied the 
claim in a March 1999 rating decision for lack of well 
groundedness, as the evidence did not show either a current 
disability or a nexus between a current disability and an in-
service incident of treatment for a groin muscle injury in August 
1989.  The appellant was notified of the decision at his address 
of record in March 1999, informed of his procedural and appellate 
rights with a VA Form 4107, but did not respond.  The March 1999 
decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  

The appellant filed a second claim for service connection for a 
groin injury in September 2000.  This claim was denied on the 
merits in a February 2002 rating decision.  The appellant filed a 
notice of disagreement in February 2003.  This notice of 
disagreement was returned to the appellant because it lacked a 
signature.  The appellant responded with a signed notice of 
disagreement in March 2003.  The RO issued a May 2003 statement 
of the case, which was sent to the appellant at his then-address 
of record with notice of his procedural and appellate rights also 
in May 2003.  The appellant did not respond until September 2003, 
when the RO received a statement inquiring as to the status of 
his appeal.  The appellant filed another notice of disagreement 
in October 2003.  The RO, determining that the period to perfect 
the appeal had expired, informed the appellant in April 2004 that 
he must submit new and material evidence to reopen the claim.  In 
May 2004, the appellant contested that the appeal period had 
expired.

To prevent the February 2002 rating decision from becoming final, 
the appellant must have filed a notice of disagreement within one 
year of the date of notice of the rating decision, February 14, 
2002, then filed a substantive appeal within either 60 days of 
notice of the statement of the case or within one year of the 
notice of the rating decision, whichever comes later.  The 
appellant did file a notice of disagreement on February 13, 2003, 
just inside the one year period to do so.  The RO issued a 
statement of the Case on May 30, 2003.  The one year period 
following the notice of the rating decision had expired prior to 
issuance of the statement of the case.  Therefore, to perfect the 
appeal, the appellant should have filed a substantive appeal 
within 60 days of May 30, 2003, or by July 30, 2003.  Instead, 
the appellant did not respond until September 2003, more than one 
month after expiration of the 60-day period.  

The Board observes that the matter of the timeliness of filing of 
a substantive appeal is itself an appealable issue.  See 38 
C.F.R. § 19.34 (2009).  Additionally, the Board notes that this 
case is readily distinguishable from Percy v. Shinseki, 23 Vet. 
App. 37 (2009), in which the Court determined that VA may waive 
any issue of timeliness in the filing of the substantive appeal, 
either explicitly or implicitly, and is not required to close an 
appeal for failure to file a timely substantive appeal.  In 
Percy, however, the RO had already certified the issue in 
question to the Board.  In the present case, the RO has taken 
steps to close the appeal as to the above-cited issue, informing 
the appellant of that closure, processing a petition to reopen 
the claim, without certification of the September 2000 claim to 
the Board.  Accordingly, the recent Percy decision does not 
affect the outcome in this matter.  

The appellant argued in several submissions that he did not 
receive the May 2003 statement of the case and that the appeal 
window should not have expired.  The Court has held that there is 
a presumption of regularity that the Secretary properly 
discharged official duties by mailing a copy of a VA decision to 
the last known address of a claimant and the claimant's 
representative, if any, on the date that the decision is issued.  
See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the 
presumption of regularity to official duties of the RO).  The 
appellant may rebut that presumption by submitting "clear 
evidence to the effect that VA's regular mailing practices are 
not regular or that they were not followed.  The burden then 
shifts to the Secretary to establish that the VA decision was 
mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).  Absent evidence that the claimant notified VA 
of a change of address and absent evidence that any notice sent 
to the veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See Cross 
v. Brown, 9 Vet. App. 18, 19 (1996).  The May 2003 statement of 
the case to the appellant was not returned as undeliverable and 
used the then-current address of record.  The appellant's 
September and October 2003 statements continued to list the same 
address of record.  The Board finds that the presumption of 
regularity attaches.  This presumption may be overcome by clear 
evidence but not by a mere allegation of nonreceipt.  See 
Mindenhall, supra.  The appellant offers only an allegation of 
nonreceipt.  The Board finds that the appellant has not offered 
clear evidence that the appellant was not properly notified of 
the May 2003 statement of the case.  

In light of the foregoing, the Board finds that the appellant 
failed to submit a timely substantive appeal following the May 
2003 statement of the case.  Thus, the Board concludes that the 
appellant initiated an appeal of the February 2002 rating 
decision with a February 2003 notice of disagreement, but failed 
to perfect the appeal following a May 2003 statement of the case.  
The February 2002 rating decision is therefore final.  See 38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The most recent final February 2002 rating decision found that 
the evidence establishing a relationship between the August 1989 
treatment for a left proximal adductor strain and a current 
disability had not been received.  

The evidence received since the February 2002 rating decision 
became final includes a February 2004 VA treatment record in 
which the appellant reported a 15- year history of bilateral 
groin pain, i.e. groin pain since the 1989 groin muscle injury.  
The Board notes that the appellant has had some medical training, 
as he was a medical specialist in service and a certified nurse's 
aide following separation.  Accordingly, as this evidence relates 
to a previously unestablished fact necessary to substantiate the 
claim, medical nexus, the claim is reopened.  To this extent only 
is the claim allowed.  The underlying claim for service 
connection is addressed below in the remand section of this 
decision.

ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a groin injury and the 
claim is reopened; to this extent only the appeal is granted.


REMAND

The Board remands both claims for VA examinations and medical 
opinions.

With respect to the claim for a groin injury, the appellant 
sustained a left proximal adductor strain in August 1989.  He has 
a current diagnosis of chronic groin strain, and asserts that he 
has experienced groin pain for the past 15 years. 

The requirement under the VCAA for warranting a VA examination--
that the evidence "indicates" that the veteran's disability 
"may" be associated with the veteran's service-is a low 
threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Because there is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim," a VA examination and 
opinion as to whether the appellant has a groin disability that 
began during service or is related to some incident of service is 
warranted for purposes of adjudicating the claim. 
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(1).

With respect to the left knee claim, the appellant was not seen 
for left knee complaints during his first period of active duty 
service.  In June 1990, the appellant received a temporary 
physical profile restricting his activities for one month.  The 
diagnosis offered at that time was arthritis of the left knee, 
but does not appear to be based on an X-ray study.  The appellant 
entered a period of active duty for training in August 1990.  

The appellant was seen for a January 2004 VA examination that 
indicated that the appellant had chondromalacia of the left knee, 
with the first symptoms reported in June 1990.  This initial 
report of symptoms is after his first period of active service, 
but prior to his active duty for training, which lasted from 
August 1990 to April 1991.  No opinion as to the potential 
relationship between the Veteran's current left knee disability 
and his second period of service was rendered.  The Board 
therefore remands the claim for a VA examination to address this 
potential relationship.  

The appellant reports ongoing treatment through the VA.  The 
claims file reflects treatment through July 2009.  The appellant 
also stated that he was enrolled in vocational rehabilitation 
services during his hearing before the undersigned.  To ensure a 
complete record on appeal, the appellant's current VA treatment 
records from July 2009 to the present and his vocational 
rehabilitation records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records from July 2009 to the present.  All 
requests for records and responses should be 
recorded in the claims file.  

2.  Obtain the appellant's Vocational 
Rehabilitation and Education (VR&E) file.  If 
the appellant did not file a claim for 
vocational rehabilitation, or undergo any 
interviews, assessments, or evaluations 
regarding vocational rehabilitation, an 
explicit statement to that effect must be 
provided.

3.  After obtaining the above evidence, 
schedule the appellant for a VA examination 
to determine the nature, extent, and etiology 
of any current left knee and groin 
disabilities found.  Prior to examining the 
appellant, the examiner must review the 
entire claims file, including a complete copy 
of this remand.  All necessary diagnostic 
testing should be performed.

All clinical findings should be reported in 
detail.  In particular, the examiner should 
answer the following questions:

a.  Did the appellant have a left knee 
disorder that clearly and unmistakably 
preexisted his period of service from August 
1990 to April 1991?

b.  If so, was the pre-existing left knee 
disorder aggravated (increased in severity 
beyond normal progression) during the period 
of service from August 1990 to April 1991?

c.  If the appellant does not have a left 
knee disability that pre-existed his service, 
is it at least as likely as not (e.g., a 50 
percent or greater probability) that any 
currently-diagnosed left knee disability is 
related to either period of service or to an 
event or occurrence therein?

d.  Is it at least as likely as not (e.g., a 
50 percent or greater probability) that any 
currently-diagnosed groin disability is 
related to either period of service or to an 
event or occurrence therein, to include the 
August 1989 left proximal adductor strain?

A complete rationale for all conclusions 
reached should be provided in the examination 
report.

4.  After completing the above development, 
the RO should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


